Title: From John Adams to Robert Morris, 28 July 1783
From: Adams, John
To: Morris, Robert


          2plicate.
            Sir,
            Amsterdam July 28th: 1783.
          Upon Enquiry of those who best know, I see no probability of Success from any Application to Authority in this Country, for Reasons which I have explained to our Minister of foreign Affairs. Our only Resource is in the public Opinion, & the favor of the Nation.
          I know of nothing, which would operate so favorably upon the Publick, as the Arrival of a few Vessels with Cargoes of American Produce, addressed to your Bankers, and appropriated to the payment of Interest. The Report of such an Event would greatly augment our Credit, by spreading the Opinion of our Ability & Disposition to pay.
          It would be presumption in me, at this distance, to undertake to advise you, who are upon the Spot, and are much better informed— But I beg leave to suggest the question, whether an Application of Congress to the States would not succeed? Suppose Congress should represent to the States the Necessity of an Exertion, in order to obtain a Loan at present, to enable You to satisfy the most urgent demands of the Army, and other public Creditors, until the States can agree upon some permanent establishment, & should recommend to each State to furnish a Cargo of its own Produce in proportion to its Rate upon the List— For example, South Carolina & Georgia, a quantity of Rice or Indigo—Virginia & Maryland of Tobacco—Pennsylvania, of Wheat or Flour, and the Northern States, of Fish or any other thing— Suppose these Cargoes, which need not be expensive for the thirteen States, should be sent to Amsterdam, or any where else in Europe, the proceeds of Sale to be remitted to Amsterdam to your Bankers: The Reputation of this, if well planned, adopted and executed, would give a strong Impulsion to your Loan here.
          I am but just arrived, & have not yet seen our Bankers. Saturday & Sunday are generally spent at Country Seats. But before I leave this place, I shall be able to inform you more precisely, whether you may depend on any thing from hence. No Pains of mine shall be spared. The British Stocks are so low, that We may hope for something. If a Minister is sent to London, you should give him a Commission to borrow Money. If he conducts the Matter with Secrecy & Caution, he may probably obtain a considerable Sum there. There are monied Men in that Country, who wish Us well. There are others, who may easily be inspired with more Faith in our Funds, than they can rationally have in their own. If, upon advising with proper Persons, he should not judge it prudent to open a Loan there, he might easily put things in a Train for some Individuals to purchase Obligations in your Loan in Amsterdam— So dismal are the Prospects in England, that many Men are upon the Wing to fly, & some would be willing to transfer their Property across the Atlantic.
          With great Respect, I have the honor to be, / Sir, your most obedient & / most humble Servant
          John Adams.
        